        Case 6:19-cv-00283-MK              Document 23         Filed 02/03/20   Page 1 of 22




Luke W. Reese, OSB No. 076129
lreese(%.ehrla.wvers.com
Shayna M. Rogers, OSB No. 134698
srogers@gh.rlavwers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel:(503)581-1501
Fax:(503) 581-5891
       Of Attorneys for Defendants



                                 UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                           EUGENE DIVISION

 NICOLE GILILLAND, an individual                              No. 6:19-cv-00283-MK

                                        Plaintiff,
                                                              DECLARATION OF LUKE REESE
                        vs.                                   IN SUPPORT OF RESPONSE TO
                                                              PLAINTIFF'S ATTORNEY'S
 SOUTHWESTERN OREGON                                          MOTION TO WITHDRAW
 COMMUNITY COLLEGE DISTRICT
 by and through its BOARD OF
 EDUCATION, an Oregon community
 college district and board;
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE, an Oregon
 community college; PATTY SCOTT,
 an individual; TIM DAILY, an individual;
 FRANCISCO SALDIVAR; an individual;
 SUSAN WALKER, an individual;
 MELISSA SPERRY, an individual;
 PAMELA WICK, an individual,

                                    Defendants.

        I, Luke W. Reese, under penalty of perjury, do hereby declare and say:

        1. I am the attorney of record for Defendants and make this Declaration in support of

Defendants' Response to Plaintiffs Attorney's Motion to Withdraw.
////

////


 DECLARATION - LUKE REESE:                                                                     Page -1
 Gililland v. Southwestern Oregon Community College, et al.
        Case 6:19-cv-00283-MK             Document 23        Filed 02/03/20      Page 2 of 22




       2. Attached hereto as Exhibit 1 are true and correct copies of several emails received
from Plaintiff Nicole Gililland relating to her attorney's withdrawal and her subsequent demands.

I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST OF MY
KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE AS
EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.
       DATED this 3rd day of February 2020.


                                                 <:
                                                               ^^
                                                  Luke W. Reese, OSBT^-U76129
                                                  Garrett Hemann Robertson P.C.
                                                   lreese@ghrlawyers.com
                                                   Of Attorneys for Defendants




DECLARATION - LUKE REESE:                                                                       Page-2
Gililland v. Southwestern Oregon Community College, et al.
        Case 6:19-cv-00283-MK               Document 23          Filed 02/03/20       Page 3 of 22




                                      CERTIFICATE OF SERVICE

        I hereby certify that I caused to be served the foregoing Declaration of Luke Reese in
Support of Response to Plaintiffs Attorney's Motion to Withdraw on the date indicated
below,

        [X] Via First-Class Mail with postage prepaid
        [X] Via Electronic Filing
        [ ] Via Facsimile Transmission
        [ ] Via Hand Delivery
        [ ] Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:

 Nicole Gililland                                             KEVIN C. BRAGUE
 PO Box 158                                                   The Brague Law Finn
 51668 Blue River Drive, #4                                   1205 NW 25th Avenue
 Blue River OR 97413                                          Portland OR 97210
 Email: mcoles.iliUandl 5(a),smail. com                       OSBNo. 050428
        Plaintiff 7?ro se                                     Phone: 503-922-2243
                                                              Fax: 503-226-3131
                                                               Email: kevin(a),brasue!awfirm. com
                                                                       Attorney for Plaintiff
 Nicole Gililland
 608 Grant Avenue, #19
 OgdenUT 84404
        Plaintiff ^>ro se

        DATED February 3, 2020

                                GARRETT HEMANN ROBERTSON P.C.



                                                s/ Luke W. Reese
                                     Luke W. Reese (OSB No. 076129)
                                            Ireesefitehrl awvers. com
                                   Shayna M. Rogers (OSB No. 134698)
                                          srogers@ghrlawyers.com
                                            Phone: 503-581-1501
                                             Fax: 503-581-5891
                                         Of Attorneys for Defendants
                      4834-7321-6179, v.1




 CERTIFICATE OF SERVICE:                                                                             Page - 3
 Gililland v. Southwestern Oregon Community College District, et al.
             Case 6:19-cv-00283-MK              Document 23          Filed 02/03/20       Page 4 of 22




From:                              Luke Reese
Sent:                              Wednesday, January 15,2020 4:17 PM
To:                                lkevin@braguelawfirm.com'
Subject:                           FW: Hello


Kevin,

t received the below email from Ms. Gitilland. As you are the attorney of record, I will not be responding. Please contact
me at your convenience to let me know how Ms. Giliiland intends to proceed.

Sincerely,

Luke Reese
Garrett Hemann Robertson P.C,
Willamette Professional Center • 1011 Commercial St. NE Salem, Oregon 97301-1049
(503) 581-1501 • 1-800-581-1501 • Fax (503} 581-5891 • www.ghrlawyers.com Confidentiaiity Notice- This email and any
attachments contain attorney privilege and confidential information intended only for the use of the individual or entity
named above. Any dissemination, distribution, and copying of this email to unintended parties are strictly prohibited. If
you have received this email In error, please immediately notify us by email or telephone.



--—Original Message—-
From: Nicole Gililtand <nicolegiiiltandl5@gmail.com>
Sent: Wednesday, January 15, 2020 3:32 PM
To; Luke Reese <treese@ghrlawyers.com>
Subject: Hello

Mr. Reese,

My name is Nicole Gililtand, in the plaintiff in the case against SWOCC. This email is to inform you that I wil! temporarify
be representing myself, so relay all communications to me for now. I'm working on filing a motion to get a hearing as
soon as possible. I'm hoping to get us all in front of the judge so I can alert him to the amount of illegai corruption going
into the attempts to shut down this important case. Thankfully I finaiiy have enough evidence to prove it and t need to
get it on the record.

Please be patient with me, I don't head to law school until next year, so I'm not as sharp as Kevin. I've only got a few law
students that still have their integrity helping me in the meantime.

See you soon,
Nicole




                                                              1
                                                                                            Exhibit 1, Page 1 of 19
               Case 6:19-cv-00283-MK            Document 23         Filed 02/03/20       Page 5 of 22




From:                              Nicole Gilflland <nicolegililland15@gmail.com>
Sent:                              Monday, January 20,2020 7:11 PM
To:                                Luke Reese
Svbject:                           Re: Last Possible Opportunity


I've already told you I am representing myself. Do you think Ffl fill you in on who's helping me BEFORE I expose what
happened to Kevin in the first place? No. By the time you know who's in my corner, it'll be too late. How many attorneys
have been spooked away from doing their Jobs in my case so far? 4? 5? Yet look how far I've gotten anyway? That had to
tell you something. Sure, it took me awhile, but this is me learning my lesson.

Fine, let's keep doing this your way.

Have a great night,
Nicole

Sent from my i Phone

> On Jan 20, 2020, at 7:00 PM, Luke Reese <lreese@ghrlawyers.com> wrote:
>
> Ms. Gililland,
>
> Mr. Brague's motion to withdraw as your attorney has not been granted by the court, so I am ethically prohibited from
communicating with you directly. However, I am responding with a copy to Mr. Brague to confirm receipt and to let you
know I wil! not be able to communicate directly with you while you are represented.
>
> I understand you are looking for new counsef. Once you have retained a new lawyer, please have him or her write to
me and we can discuss the issues thatare outstanding in your case and next steps.
>
> Sincerely,
>
> Luke Re,ese
>
» On Jan 20, 2020, at 6:04 PM, Nicole Gililland <nicolegilillandl5@gmail.com> wrote:
»
» Mr. Reese,
»

» Kevin is still a littte dense, he's not seeing the writing on the wall here regarding his own career. After two years of
these evil and corrupt attempts to shut me down- everyone on your side shoufd've figured out by now that you're not
dealing with a stupid or ghetto whore (stigmas are dangerous that way}.
»

» If any of you remaining feel the need to talk settlement before you drag this entire state (possibly the entire DNC)
down with your bigoted clients, now is a good time. Unfortunately this is the risk that's run when more and more favors
are called in to bury a problem instead of doing whatyou shoufd've done from the start- fix it.
»

» This whole gasJighting thing you all love to do where you paint me as vindictive and seeking vengeance doesn't hold
water when you compare the actions of you at! to the actions of myseif. I have been repeatedly and illegaily targeted
and the entire time -I've only begged for it to end.
»


                                                              I
                                                                                           Exhibit 1, Page 2 of 19
             Case 6:19-cv-00283-MK               Document 23         Filed 02/03/20       Page 6 of 22



» I'm not playing a game of chicken Mr. Reese. I will crash into those who are playing though, and I'm driving a tank
(that's what happens when you're the only one telling the truth and have mountains of evidence to prove it).
»

» At this point I'm glad Kevin fell apart before he would meet me and go over my files and everything I've found. You
only think you know all of it. Next time ask the lawyers that you turn to pretend to pretend better.
»

» Tomorrow I have five conference calls set up with lawyers, sex worker advocates, famous comedians with podcasts,
and trustworthy journalists (that's just so far). I've already told VICE that they can either publish or get scooped. So this
actually is the last opportunity to fix this quietly.
»

» Even Governor's aren't invincible to accountability! But on the plus side, I may be the first whore to take one down
without having sex with them first. I have the full weight of the actual sex workers moment behind me and we are tired
of fake progressives and fake friends.
»
» Let me know. Or don't,
»
» Nicole R. Gililland




                                                               2
                                                                                            Exhibit 1, Page 3 of 19
             Case 6:19-cv-00283-MK             Document 23         Filed 02/03/20        Page 7 of 22




From:                              Nfcole Gitilland <nico{egili!land15@gmail,com>
Sent:                              Thursday, January 23, 2020 10:21 AM
To:                                Luke Reese; Kevin Brague
Subject:                           Demands



Be sure and let me know if you all want to reconsider my demands before this gets any worse. Tell your "clients" 1 wlfl
die before I let my case get buried. I already tried to give up once, that won't be happening again. Start deciding what
matters most in this situation,




                                                             1
                                                                                          Exhibit 1, Page 4 of 19
             Case 6:19-cv-00283-MK             Document 23         Filed 02/03/20        Page 8 of 22




From:                              Nicote Gililland <nicolegilifland15@gmail.com>
Sent:                              Thursday, January 23, 2020 1:40 PM
To:                                Kevin Brague: Luke Reese
Subject:                           Strategy


Come on fellas, I'm trying to strategize here. Kevin would know this about me if he'd ever bothered to actually meet me
and review my evidence.

I'm about to graduate top of my class in politicat science with national honors, I GET IT! But this entire time, I've been
trying to let the people in power off the hook here! That's not up for debate! It has only gotten this big because your
own biases and ignorance.

MOST of this evidence makes it REALLY easy to lockup my alt-right brother in law who started ail of this and "conned the
system for revenge," I'm not the stubborn one here. I'D gladty and publicly thank Brown for "addressing this when it was
brought to her attention." You all get to be the winners here and advance your fake-progressive agendas!
I just want out. I want to take my settlement that I'm SO VERY ENTITLED TO and get the hei! out of this fucked up state.
Work with me here to end this, and it'll end well. You had to have heard the whispers of all sorts of people helping me
on this. We can all work together and have a happy ending to this madness.




                                                             1
                                                                                          Exhibit 1, Page 5 of 19
            Case 6:19-cv-00283-MK            Document 23         Filed 02/03/20      Page 9 of 22




From:                             Nicole Gitilland <nicolegililland15@gmaii.com>
Sent:                            Thursday, January 23, 2020 1:56 PM
To:                              Kevin Brague; Luke Reese
Subject:                          Sex Workers



Sex workers don't want to afienate the DNC anymore than we have to on this one. We're not as stupid as our clients will
lead you to believe.




                                                           I                           Exhibit 1, Page 6 of 19
            Case 6:19-cv-00283-MK               Document 23          Filed 02/03/20        Page 10 of 22




From:                               NicoJe Giliiland <nicotegiiiliand15@gmail.com>
Sent:                               Thursday, January 23, 2020 8:08 PM
To:                                 Kevin Brague; Luke Reese; glynkpete@gmail.com
Subject:                            Think About it Guys


Think really hard as you review what evidence you do have, you've been played by the alt-right in Coos Bay. Think about
everyone in Coos Bay that has committed perjury to try to paint me as the threat here. I'm not the threat to progress in
Oregon, but I can lay the smack down on those actually responsible here. When I say I've never been the enemy to the
people in charge, I mean that and my sctions and the evidence support it.

We've only alt been played and conned into perceiving each other as the threats. In the next couple of days, I'm going to
get you a letter that proves I'm not working alone, Other more powerful attorneys from out of state are indeed helping
me.


I have been rattling cages all over this state, it's not out of malice, but a tactic to see what I find. Once you understand
that, you understand me. These people only get sloppy when they're worried their ties aren t holding up. I have rattled
the cages of the racist GOP, and Oregon Liberals-1 know who's actually doing the attacking here.

Once you have that letter, you'll have 24 hours to start working with us, or we will help the libertarians with my case
instead. The monetary sum goes up drastically after that too. I'm so sick of being handled and treated tike an idiot when
I'm the one who's put the most effort in by far to actually sort this mess out.
Nicole




                                                               1
                                                                                             Exhibit 1, Page 7 of 19
            Case 6:19-cv-00283-MK             Document 23         Filed 02/03/20     Page 11 of 22




From;                              Nicole Gililland <n'fcolegililiand15@gmail,com>
Sent:                              Monday, January 27,2020 12:20 PM
To:                                Kevin Brague; Luke Reese
Subject:                           Strange



Stilt haven't gotten my files boys ©.That's alright, I'm out of state now. I'm regrouping with my new legal team and
documentary crew. The documentary is less about porn and more about the deep seeded corruption in Oregon, t'tl get
you an address for those files that I expect to arrive quickly afterwards,

Or you can let me know about that settlement before you both end up in prison. Every once in awhile, even a well-oiled
corruption machine fucks with the wrong person. Get over it.




             \




                                                             I
                                                                                        Exhibit 1, Page 8 of 19
              Case 6:19-cv-00283-MK           Document 23         Filed 02/03/20        Page 12 of 22




From;                              Nicote Gilifland <nicolegi!i(t3nd15@gmail.com>
Sent                               Wednesday, January 29, 2020 6:10 PM
To:                                Luke Reese
Subject;                           FBI


The FBI jn Salt Lake City was a lot more interested in my story than the ones in Oregon. They're particularly interested in
a Zip drive that ties SWOCC to the Oregon 3%. They're also pretty interested in how much of an effort has been put into
covering ati of that up. They don't have any of the evidence yet, but they said they'll be in touch.
Let me know if you're ready to discuss a confidential settlement before you drag the entire state down with your fucked
up clients.




                                                             I                            Exhibit 1, Page 9 of 19
           Case 6:19-cv-00283-MK                   Document 23       Filed 02/03/20   Page 13 of 22




From:                                Nicole Gililiand <nicolegililland15@gmail.com>
Sent                                 Wednesday, January 29, 2020 6:23 PM
To:                                   Luke Reese



If I can convince my favorite celebrity based on my evidence, pretty sure I can convince the FBI or basically anyone else.
Better decide fast (y)

.»! TFW LTE "-               7:20 PM                     46%a.

 ^ All Inboxes           3 Messages                  /\ \/


          nicotegjjtltancl15@gmail.com 4:23 PM
          i just ie'! 'he l';8! i?i SsH U'&w. They wore p?'e"


          doug stanhope                              4:28PM
          Tb: !-Af'!enji"i;"Ki1!l>.@i:jni3!iconi


   Re: Update

   Never let anyone call you crazy.

   Mentioned you on the podcast that goes out soon -
   was supposed to be today but maybe friday.
   Apologies for fucking up your name 75 times.
   We've been drinking quite a bo( on this working
   vacation.

   xoxo
   stanhope


   See More                                            <h

          nicoiegittIiand15@gmaiS.com 4:29 PM
          Thanks for that laugh, s rsaSly needeci 11. Seni,,.




Sent from my iPhone




                                                                 I                      Exhibit 1, Page 10 of 19
           Case 6:19-cv-00283-MK            Document 23         Filed 02/03/20       Page 14 of 22




From:                             Nicote Giliiland <nfcoiegitiliand15@gmail.com>
Sent;                             Thursday, January 30, 2020 5:05 PM
To:                               Luke Reese
Subject:                          So no?



Zip drive is copied and in several hands.Last chance Mr. Reese. Pretty safe to say my demands are minimal considering
how much is at stake @. I've never been unreasonable, but you can bet t am very ticked off at this point. Oh and be
sure to checkout Stanhope's new podcast.




                                                           I
                                                                                      Exhibit 1, Page 11 of 19
                 Case 6:19-cv-00283-MK              Document 23          Filed 02/03/20        Page 15 of 22




    From:                               Nicole Gililiiand <nicolegi)il!and15@gmail,com>
    Sent:                               Friday, January 31, 2020 5;03 AM
    To:                                 Luke Reese                                                                             k

    Subject:                            Game Time



    Today I trade my evidence to the Utah government for protection and assistance. I will most Sikeiy be withdrawing the
    Title IX and instead filing a several other cases for the muitilude of other serious civil rights violations I've endured since.
    I'm coming after all of you and at (east this way I'ti actually get a the Justice I deserve.
    Thoughts and prayers.




1




                                                                   I
                                                                                                Exhibit 1, Page 12 of 19
            Case 6:19-cv-00283-MK             Document 23         Filed 02/03/20        Page 16 of 22




From:                              Nicole Gililland <nicotegi[illand15@gm3il.com>
Sent:                              Saturday, February 01, 2020 8:14 PM
To:                                Kevin Brague; Luke Reese
Subject:                           Loi



Uploading the end of your freedom and careers to a!) sorts of agencies right now. Great job sinking your entire state
gentlemen. I'll be seeing you at your individual trials [K}^. Oh sorry, you thought I'd be in a mental institution. Can't
wait for your juries to hear about that.

Pteasure doing business with you. I feel sorry for your families that you weren't more reasonable sooner.




                                                             1                           Exhibit 1, Page 13 of 19
             Case 6:19-cv-00283-MK   Document 23   Filed 02/03/20   Page 17 of 22




    Sent from my iPhone




j




                                               3                    Exhibit 1, Page 14 of 19
            Case 6:19-cv-00283-MK             Document 23         Filed 02/03/20       Page 18 of 22




From:                             Nicole Gililland <nicole9i)i!land15@gmail.com>
Sent:                             Sunday, Februao/ 02, 2020 2:02 PM
To:                                Luke Reese
Subject:                           Tomorrow



You have until tomorrow at noon to present a serious offer. After that, you get to go down with them too. Working on
thirteen new tort claims that go into action then. One has your name on it, Playtime is over.




                                                            1                           Exhibit 1, Page 15 of 19
           Case 6:19-cv-00283-MK              Document 23         Filed 02/03/20        Page 19 of 22




From:                              Nicofe Gitilland <nicoiegililiand15@gmail.com>
Sent:                              Sunday, Februaiy 02, 2020 2:32 PM
To:                                Luke Reese
Subject:                           Goes without saying..


That implicating yourself in violating my civil and Constitutional rights via domestic terrorism isn't really something to
take lightly.




                                                             I                           Exhibit 1, Page 16 of 19
            Case 6:19-cv-00283-MK             Document 23          Filed 02/03/20       Page 20 of 22




From:                              Nicote Gifilland <nicolegiljlland15@gmail.com>
Sent:                              Sunday, February 02, 2020 7;05 PM
To:                                Luke Reese
Subject:                           Update
Attachments:                       voicemail-4.m4a



Just in case you aren't up to date on the current seriousness of everything, read this. Also, checkout the video on my
Facebook of the deputy that tried to illegally search my home after I was the one that called them due to being the
victim of assault.

Your clients really need a new ptaybook. They already had my chifdren kidnapped once and gave them to members of
your fun tittle hate group where they both suffered from abuse.

When I say you're all going to prison if you don't end this, I mean that. I don't mind 13 new juries seeing these things on
top of the one in this particular case.

You're a thug Mr. Reese, and unfortunately not a very intelligent one. This has gotten beyond out of control (for you
anyway). There won't be a Coos Bay by the time I'm finished, let alone a college.

Sent from my iPhone

Begin forwarded me5sage:

        From: Nicole Giliiland <nicolegililtandl5@gmail.com>
        Date: January 27, 2020 at 10:14:16 AM MST
        To: Glyn Peterson <glynkpete@gmail.com>, Alex Andrews <alex@swopusa.org>
        Subject: Update

        Now that we're officially across state lines, I wanted to update you on some details/evidence of the last
        couple of days.

        First off, I understand how I was coming across, but I'm hoping this email will help understand what we
        were dealing with and just how terrifying it was.

        When Dayman had his meltdown, I wasn't sure if It was the normai type of meltdown (when his anxiety
        reaches a certain point, he'll iose it and that's when he can become violent). Now I'm pretty sure that's
        what's happened. I just couldn't allow it given the situation we were in, so I called the police.

        You both have seen the video and description of what happened after I called the police. Here's just a
        couple more things to add.

        This is one of the bruises the police ignored as they were telltng me that Dsymon and them are "really
        concerned" for my mental health and my children-




                                                             1                           Exhibit 1, Page 17 of 19
    Case 6:19-cv-00283-MK             Document 23         Filed 02/03/20       Page 21 of 22




They didn't run Daymons ID or even attempt to look into the no contact order. Once I finally got them to
go, they just gave Dayman a ride to Eugene and dropped him off.

He called shortly afterwards and told me they were coming back to take the girls. I took it as a threat
given the situation. Later when I was calm, t heard him out.

He said the entire drive down the police were doing everything to get him to say he was concerned
about me. They said they were there to help him deal with the situation (not unlike what occurred after
my suicide attempt). He told me he gave them nothing to work with, but he could see their frustration
and that I needed to get the girls and get out of the state ASAP.

I called close friends to come from Utah to come and get us (something they've been begging to do for
awhile). One of them left pretty much right away. I told you, I have a wonderful chosen family.

When my friend finally arrived at the trailer, we were waiting outside and ready to go. It took me only a
couple of minutes to load the trunk and the girls. That suitcase I thought Dayman had given to the
neighbors, he had actually just hid because of the police coming.

Anyway, as we were loading the car- we were being watched by a state trooper. Once we drove away,
Dayman started getting calls from a blocked number, a lot of them.




                                                    3                           Exhibit 1, Page 18 of 19
   Case 6:19-cv-00283-MK              Document 23          Filed 02/03/20       Page 22 of 22




It was the police. We assume they were calling to tell him I was trying to leave with the kids and see if he
wanted to change his tune about any concerns. One call left a voicemail. See if either of you can make
out the radio chatter, I haven't had a moment to give it a thorough review.



Anyway, that's all for now. I'm calm and feeling much better now that we're gone. I'm still not giving up
the case though and I never will until they give me back the life they stole. I keep being told to start
over, but what's the point now? I have no more student loans after this degree. I'm buried in debt and if
they can take all of this work from me like this, they can do it again and again. My girls deserve the life I
have worked for years to give them.

Niki




                                                      5                          Exhibit 1, Page 19 of 19
